


110 HRES 879 IH: Objecting to United Nations funding of the

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 879
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Berman,
			 Mr. Blunt,
			 Mr. Engel,
			 Mr. Rohrabacher,
			 Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Poe, Mr. Pence, Mr.
			 McCotter, Mr. Chabot,
			 Mr. Royce,
			 Mr. Wilson of South Carolina,
			 Mr. Fortuño, and
			 Mr. Inglis of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Objecting to United Nations funding of the
		  Durban Review Conference using the United Nations regular budget, and for other
		  purposes.
	
	
		Whereas the United States is opposed to racism, racial
			 discrimination, xenophobia, and related intolerance, and has long been a party
			 to the Convention on the Elimination of Racial Discrimination;
		Whereas expensive and politically skewed international
			 conferences can disserve and undermine the worthy goals that they are
			 ostensibly convened to support;
		Whereas the goals of the 2001 United Nations
			 (UN) World Conference Against Racism held in Durban, South
			 Africa, were undermined by hateful, anti-Jewish rhetoric and anti-Israel
			 political agendas, prompting both Israel and the United States to withdraw
			 their delegations from the Conference;
		Whereas on September 3, 2001, Secretary of State Colin
			 Powell explained the withdrawal of the United States delegation by stating that
			 you do not combat racism by conferences that produce declarations
			 containing hateful language, some of which is a throwback to the days of
			 Zionism equals racism; or supports the idea that we have made
			 too much of the Holocaust; or suggests that apartheid exists in Israel; or that
			 singles out only one country in the world—Israel—for censure and
			 abuse;
		Whereas the UN General Assembly has initiated preparations
			 for a Durban Review Conference (commonly referred to as
			 Durban II) and has requested funding for those activities from
			 the UN regular budget, over the objections of the United States, the European
			 Union, Canada, Australia, and other prominent Member States;
		Whereas the United States is the largest contributor to
			 the UN system, and is assessed for a full 22 percent of the UN regular budget,
			 which is funded by assessed contributions from Member States;
		Whereas funding Durban Review Conference activities
			 through the UN regular budget could result in millions of dollars from United
			 States taxpayers being used for those purposes;
		Whereas the preparation and management of the Durban
			 Review Conference has been committed to the UN Human Rights Council; and
		Whereas during the 110th Congress the House of
			 Representatives has passed a prohibition on United States funding for the UN
			 Human Rights Council, and has strongly condemned the Council for ignoring
			 severe human rights issues in other countries, while choosing to unfairly
			 target the State of Israel: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly objects to any United Nations
			 proposal to fund the Durban Review Conference and preparatory activities
			 through the UN regular budget, which is itself funded by assessed contributions
			 of Member States, including the United States;
			(2)urges that any
			 proposal to fund the Durban Review Conference through the UN regular budget
			 should be subject to a vote in the UN Fifth Committee on administrative and
			 budgetary matters; and
			(3)urges the United
			 States to use its voice and vote in the Fifth Committee to oppose any proposal
			 for funding Durban Review Conference activities through the UN regular
			 budget.
			
